Case 2:20-cr-00579-SVW Document 563-1 Filed 06/23/21 Page 1 of 2 Page ID #:6801




                            EXHIBIT 1
Case 2:20-cr-00579-SVW Document 563-1 Filed 06/23/21 Page 2 of 2 Page ID #:6802


  From:                Keough, Michael
  To:                  Fenton, Christopher (CRM); Paetty, Scott (USACAC); Ahn, Catherine S. (USACAC)
  Cc:                  Ram, Ashwin; Silverman, Nicholas; Newcomer, Meghan
  Subject:             USA v. Ayvazyan - Summary Charts
  Date:                Tuesday, June 22, 2021 3:48:09 PM
  Attachments:         DX1000-c2.pdf
                       DX1100-c2.pdf


  Dear Counsel –

  Please see attached a set of summary charts that we intend to introduce into evidence with
  a summary witness this afternoon. We are bringing paper copies of the summary charts to
  court as well.

  Best,
  Mike

  Michael A. Keough
  Associate
  Admitted in California and New York
  mkeough@Steptoe.com
  +1 415 365 6717 direct | +1 415 365 6699 fax

  Steptoe
  Steptoe & Johnson LLP
  One Market Plaza | Spear Tower, Suite 3900 | San Francisco, CA 94105
  www.steptoe.com


  This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be
  confidential and/or privileged. If you are not the intended recipient, please do not read, copy, distribute, or use this
  information. If you have received this transmission in error, please notify the sender immediately by reply e-mail and then
  delete this message.
